As filed with the Securities and Exchange Commission on August 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 Item 1. Schedule of Investments. CAN SLIM SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2013 (unaudited) Shares Value COMMON STOCKS: 89.0% Accommodation & Food Services: 3.7% AFC Enterprises, Inc. * $ Cracker Barrel Old Country Store, Inc. DineEquity, Inc. Wyndham Worldwide Corp. Air Transportation: 1.9% Republic Airways Holdings, Inc. * Sky West, Inc. Beverage & Tobacco Products: 2.0% PepsiCo, Inc. Philip Morris International, Inc. Chemical Manufacturing: 11.6% Abbott Laboratories Allergan, Inc. Colgate-Palmolive Co. Ecolab, Inc. Eli Lilly & Co. Gilead Sciences, Inc. * Grifols SA - ADR Inter Parfums, Inc. Johnson & Johnson LyondellBasell Industries NV Medifast, Inc. * Pfizer, Inc. Trex Co, Inc. * Computer & Electronic Products: 3.9% Advanced Energy Industries, Inc. * Arris Group, Inc. * AZZ, Inc. International Business Machines Corp. Spreadtrum Communications, Inc. - ADR Construction of Buildings: 2.5% Primoris Services Corp. PulteGroup, Inc. * Quanta Services, Inc. * Credit Intermediation: 8.5% CIT Group, Inc. * Credit Acceptance Corp. * Flagstar Bancorp, Inc. * JPMorgan Chase & Co. Mastercard, Inc. Ocwen Financial Corp. * Royal Bank of Canada Western Alliance Bancorp. * Wintrust Financial Corp. Diversified Services: 1.5% Discovery Communications * Viacom, Inc. Fabricated Metal Products: 2.9% Lincoln Electric Holdings, Inc. Valmont Industries, Inc. Watts Water Technologies, Inc. - Class A Food Manufacturing: 1.0% Sanderson Farms, Inc. Hospitals: 0.7% HCA Holdings, Inc. Information Services: 0.7% AMC Networks, Inc. - Class A * Insurance: 6.4% Cincinnati Financial Corp. Fidelity National Financial, Inc. - Class A Hilltop Holdings, Inc. * Humana, Inc. PartnerRe Ltd. Platinum Underwriters Holdings Ltd. Xl Group PLC Internet Information: 0.6% AOL, Inc. Machinery Manufacturing: 5.4% General Electric Co. John Bean Technologies Corp. Kulicke & Soffa Industries, Inc. * NACCO Industries, Inc. Pool Corp. Toro Co. Merchant Wholesalers: 1.6% Mohawk Industries, Inc. * Whirlpool Corp. Motion Picture & Entertainment: 1.8% Lions Gate Entertainment Corp. * RealD, Inc. * Oil & Gas: 3.7% Delek US Holdings, Inc. Exterran Holdings, Inc. * Minerals Technologies, Inc. Schlumberger Ltd. Oil & Gas Extraction: 2.9% Alon USA Energy, Inc. Anadarko Petroleum Corp. Southwestern Energy Co. * Professional, Scientific & Technical Services: 4.9% Amgen, Inc. Biogen Idec, Inc. * Korn/Ferry International * Lamar Advertising Co. * MedAssets, Inc. * Retail Trade: 6.0% Aarons, Inc. Abercrombie & Fitch Co. Big 5 Sporting Goods Corp. Dillard's, Inc. eBay, Inc. * Liberty Interactive Corp. * Ralph Lauren Corp. Securities & Financial Services: 8.6% BlackRock, Inc. Citigroup, Inc. Evercore Partners, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. The NASDAQ OMX Group, Inc. Piper Jaffray Co. * SLM Corp. Solar Capital Ltd. Semiconductor Related Products: 1.9% First Solar, Inc. * NXP Semiconductors NV * Telecommunications: 1.8% Comcast Corp. - Class A Time Warner Cable, Inc. Utilities: 2.5% Aqua America, Inc. Edison International UGI Corp. TOTAL COMMON STOCKS (Cost $64,361,261) REAL ESTATE INVESTMENT TRUSTS: 4.5% Corrections Corp. of America Cousins Properties, Inc. Franklin Street Properties Corp. General Growth Properties, Inc. Potlatch Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,709,847) SHORT-TERM INVESTMENT: 10.4% Money Market Fund: 10.4% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.00% 1,2 TOTAL SHORT-TERM INVESTMENT (Cost $7,907,053) TOTAL INVESTMENTS IN SECURITIES: 103.9% (Cost $75,978,161) Liabilities in Excess of Other Assets: (3.9)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt * Non-income producing security. 1 Seven-day yield as of June 30, 2013 2 Less than 0.005%. The cost basis of investments for federal income tax purposes atJune 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the CAN SLIM® Select Growth Fund 's (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. CAN SLIMSelect Growth Fund Summary of Fair Value Disclosure at June 30, 2013 (unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP (Generally Accepted Accounting Priniciples) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2013.See Schedule of Investments for industry breakouts: Level 1 Level 2 Level 3 Total Common Stocks $ $
